Citation Nr: 0203720	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  98-18 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent from 
September 10, 1998, for degenerative changes of the right 
knee, and in excess of 20 percent, from June 11, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The veteran served on active duty from June 1980 to July 
1989, and such was preceded by periods of inactive duty 
training and active duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, in which service connection was 
granted for degenerative changes of the right knee and a 10 
percent rating was assigned therefor, effective from 
September 10, 1998.  A notice of disagreement with the rating 
assigned was received by the RO in October 1998, and 
following the issuance of a statement of the case later in 
October 1998, the veteran perfected his appeal in November 
1998.  Such was followed by an RO hearing and further 
examination by VA.  By rating action in July 2001, the RO 
increased the schedular evaluation for the veteran's right 
knee disability from 10 to 20 percent, effective from June 
11, 2001.  Notice was thereafter provided to the veteran by 
the RO as to a change in the law brought about by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. § 
5100, 5102, 5103, 5103A, 5107 (West Supp. 2001)).  


REMAND

At his RO hearing in February 1999, the veteran offered sworn 
testimony that his right knee disorder was adversely 
impacting his employment as a forensics technician with a 
county sheriff's office, thereby raising a claim of 
entitlement to an extraschedular evaluation of increased 
disability under 38 C.F.R. § 3.321(b).  It is noted that such 
matter is inherent in the certified issue of the veteran's 
claim for initial rating of his service-connected right knee 
disorder, and although the RO referenced § 3.321 in its 
statement of the case of March 1999, no determination was 
entered as to that issue in the rating decisions of October 
1998 or July 2001 or in any statement of the case or 
supplemental statement of the case.  A remand is therefore 
needed to permit consideration of the issue of extraschedular 
entitlement and any needed referral(s) under 38 C.F.R. 
§ 3.321.  

Notation is also made that clinical findings from the 
September 1998 and June 2001 examinations by VA are lacking 
as to pain and functional loss caused by incoordination, 
weakness, and the like.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further medical input as 
to such matters would be of assistance to the Board in the 
rating of the veteran's right knee disorder.

It is also noted that the veteran, by means of his notice of 
disagreement of October 1998, challenged the disability 
rating initially assigned by the RO for his service-connected 
degenerative changes of the right knee.  As such, there is 
presented an "original claim" as contemplated by Fenderson 
v. West, 12 Vet. App. 119 (1999) (at the time of an initial 
rating, separate or "staged" ratings may be assigned for 
separate periods of time based on the facts found), as 
opposed to a claim for an "increased rating."  It is 
apparent, however, that the RO has not developed this matter 
in light of the holding in Fenderson.  In order to avoid 
prejudice to the veteran, further action in this regard is 
also deemed to be in order.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

The record reflects that the veteran has received private 
medical treatment from W. Howard Tiller, M.D., for some time; 
however, no records subsequent to March 1999 are currently 
contained within the claims folder.  Also, the veteran 
testified at the RO hearing in February 1999 that he was 
receiving VA treatment for his right knee from Doctors 
"Knepper" and "Fester."  Nevertheless, records of any such 
treatment by VA are not on file and must be obtained prior to 
the Board's review of the appellate issue presented.

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, this matter is 
REMANDED to the RO for the following:

1.  The RO should inform the veteran in 
writing of the elements of his claim for 
an initial rating in excess of 10 percent 
from September 10, 1998, for degenerative 
changes of the right knee, and in excess 
of 20 percent, from June 11, 2001, to 
include his claim for an extraschedular 
evaluation of increased disability for 
his service-connected right knee disorder 
under 38 C.F.R. § 3.321(b)(1). 

2.  The RO should also advise the veteran 
in writing that he may submit additional 
information and evidence in support of 
his claim for an initial rating in excess 
of 10 percent from September 10, 1998, 
for degenerative changes of the right 
knee, and in excess of 20 percent, from 
June 11, 2001, to include extraschedular 
consideration.  Such may include lay or 
medical evidence regarding the severity 
of the veteran's service-connected right 
knee disorder during the period from 
September 1998 to the present, as well as 
evidence that such disorder has resulted 
in a marked interference with employment 
or frequent periods of hospitalization.  
The veteran should include an up-to-date 
employment history, noting all employment 
from 1998 and time lost from such 
employment due to his service-connected 
right knee disability.  Evidence from any 
employer documenting the effects of such 
disability on the veteran's ability to 
work may also be submitted, inclusive of 
sick leave records and evidence of 
concessions made to the employee because 
of the service-connected disability in 
question.  If the veteran needs 
assistance in obtaining these records, he 
should notify the RO.  The RO should 
thereafter attempt to obtain the 
identified evidence.

3.  The RO must also review the claims 
file and ensure that all notification and 
development actions otherwise required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, and its 
implementing regulations, are completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107, and the corresponding 
regulations, are fully complied with and 
satisfied.  

4.  The RO should also contact the veteran 
in writing for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for his service-connected 
right knee disorder during the period from 
September 1998 to the present, including 
any applicable VA medical facility and W. 
Howard Tiller of Spartanburg, South 
Carolina.  The approximate dates of any 
such evaluation or treatment should also 
be provided, to the extent possible.  

After obtaining proper authorization, the 
RO must attempt to obtain copies of 
evaluation and treatment records not 
already on file from those medical 
professionals or institutions referenced 
in connection with the aforementioned 
request.  Any and all VA treatment records 
not already on file must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  Such 
records, once obtained, must then be added 
to the claims folder.

5.  Thereafter, the RO should arrange for 
the veteran to be afforded a VA medical 
examination by a physician in the 
specialty of orthopedics for the purpose 
of ascertaining the severity of his 
service-connected degenerative changes of 
the right knee.  The veteran's claims 
folder in its entirety is to be furnished 
to the examiner prior to any evaluation of 
the veteran for use in the study of this 
case.  Such examination is to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation.  
Detailed range of motion studies of the 
right knee joint are to be undertaken as 
part of such evaluation.  Any indicated 
diagnostic studies, including X-rays, must 
also be accomplished if deemed warranted 
by the examiner.  All established 
diagnoses pertaining to the right knee are 
then to be fully set forth. 

(a)  The examiner should be asked to 
describe the condition of the right knee 
and indicate whether there are any 
findings of ankylosis, subluxation, 
instability, locking, swelling, genu 
recurvatum, or loss of range of motion 
attributable to the service connected 
disability, and, if present, the severity 
thereof.  Range of motion should be given 
in degrees, with the standard for normal 
motion being to 140 degrees in flexion and 
0 degrees of extension.  Any instability 
or subluxation should be described as 
mild, moderate or severe.

(b)  The examiner must determine whether 
the right knee exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability, and, if feasible, any 
determination should be expressed in terms 
of the degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability or incoordination.

(c)  The examiner should be asked to 
express an opinion on whether pain in the 
right knee could significantly limit 
functional ability during flare-ups or 
when the affected part is used repeatedly 
over a period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  

(d)  Also, a work history since service 
discharge should be taken by the 
orthopedic examiner.  Any time lost from 
gainful employment due to the low back 
condition should be reported as well.  The 
examiner should comment on the effect of 
the service connected knee disability on 
the veteran's ability to function in the 
workplace.

(e)  If the examiner is unable to render 
any opinion requested, it should be so 
indicated on the record and the reasons 
therefor should be noted.  The factors 
upon which any medical opinion is based 
should be set forth for the record.

6.  Thereafter, the RO must then 
adjudicate the merits of the veteran's 
claim for an initial rating in excess of 
10 percent from September 10, 1998, for 
degenerative changes of the right knee, 
and in excess of 20 percent, from June 11, 
2001, to include his entitlement to an 
extraschedular evaluation of increased 
disability for service-connected right 
knee disability, based on all the evidence 
of record and all governing legal 
authority, including the Veterans Claims 
Assistance Act of 2000 and its 
implementing regulations, and Fenderson, 
supra.  Consideration should be given to 
General Counsel opinions VAOPGCPREC 23-97 
(July 1, 1997) and VAOPGCPREC 9-98 (Aug. 
14, 1998), if applicable.  If the RO finds 
that the extraschedular criteria have been 
met, then the matter should be referred to 
the Undersecretary for Benefits or the 
Director of the Compensation and Pension 
Service for appropriate action.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




